

	

		II

		109th CONGRESS

		2d Session

		S. 2387

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2006

			Mr. Allard (for himself

			 and Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To direct the Secretary of Veterans Affairs

		  to establish a national cemetery for veterans in the Pikes Peak Region of

		  Colorado.

	

	

		1.Establishment of national

			 cemetery in the Pikes Peak region

			(a)Defined

			 termIn this Act, the term Pikes Peak region means

			 the geographic area consisting of the following counties in Colorado:

				(1)Teller.

				(2)El Paso.

				(3)Fremont.

				(4)Pueblo.

				(b)In

			 generalThe Secretary of

			 Veterans Affairs shall establish, in accordance with chapter 24 of title 38,

			 United States Code, a national cemetery in the Pikes Peaks region to serve the

			 needs of veterans and their families.

			(c)Consultation in

			 selection of siteBefore

			 selecting the site for the national cemetery to be established under subsection

			 (b), the Secretary shall consult with—

				(1)appropriate officials of the State of

			 Colorado and local officials in the Pikes Peaks region; and

				(2)appropriate officials of the United States,

			 including the Administrator of General Services, with respect to land belonging

			 to the United States in that area that would be suitable to establish the

			 national cemetery under subsection (b).

				(d)Authority to

			 accept donation of parcel of land

				(1)In

			 generalThe Secretary may

			 accept on behalf of the United States the gift of an appropriate parcel of real

			 property. The Secretary shall have administrative jurisdiction over such parcel

			 of real property, and shall use such parcel to establish the national cemetery

			 under subsection (b).

				(2)Income tax

			 treatment of giftFor

			 purposes of Federal income, estate, and gift taxes, the real property accepted

			 under paragraph (1) shall be considered a gift to the United States.

				(e)ReportAs soon as practicable after the date of

			 the enactment of this Act, the Secretary shall submit to Congress a report on

			 the establishment of the national cemetery under subsection (b). The report

			 shall set forth a schedule for the establishment of the national cemetery and

			 an estimate of the costs associated with the establishment of the national

			 cemetery.

			

